Case: 17-12783   Date Filed: 01/04/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12783
                        Non-Argument Calendar
                      ________________________

         D.C. Docket Nos. 1:16-cv-22535-UU; 1:95-cr-00902-UU-1



JUAN DIEGO PAUCAR,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 4, 2019)

Before WILSON, WILLIAM PRYOR, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 17-12783     Date Filed: 01/04/2019   Page: 2 of 4


      Juan Diego Paucar, a federal prisoner serving a 295-month sentence, appeals

the district court’s denial of his counseled 28 U.S.C. § 2255 motion to vacate his

sentence. The district court granted a certificate of appealability (COA) on the

issue of whether the mandatory 1995 Sentencing Guidelines are subject to a

vagueness challenge pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015).

      In 1996, Paucar pleaded guilty to eight counts of armed bank robbery, in

violation of 18 U.S.C. § 2113(a) and (d), and one count of use of a firearm during

and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c). A

Presentence Investigation Report (PSI) was prepared for sentencing using the pre-

Booker 1995 version of the Sentencing Guidelines Manual. In addition to

calculating Paucar’s offense level and applying the mandatory consecutive

sentence imposed under § 924(c), the PSI found that Paucar qualified as a career

offender under U.S.S.G. § 4B1.1. Paucar was sentenced to 235 months for the

eight armed bank robbery counts, and a consecutive term of 60 months for the

§ 924(c) count. Paucar moved to vacate this sentence under 28 U.S.C. § 2255, and

now appeals the district court’s denial of his motion to vacate.

      Paucar was sentenced as a career offender under U.S.S.G § 4B1.2(1)’s

residual clause. He claims that his past convictions for Florida aggravated assault

and battery no longer qualify as crimes of violence under § 4B1.2(1)’s residual




                                          2
                Case: 17-12783       Date Filed: 01/04/2019      Page: 3 of 4


clause because that clause is unconstitutionally vague.1 Paucar acknowledges that

our precedent barring vagueness challenges to the Guidelines undermines his

career offender claim but asserts that the decision is not binding here and was

wrongly decided.

       In evaluating the district court’s denial of a motion to vacate under § 2255,

we review legal conclusions de novo and factual findings for clear error. Lynn v.

United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (per curiam). Issues not

specified in the COA will not be addressed, though the COA may be read to

encompass procedural issues that must be resolved before we can reach the

underlying merits of a claim. Murray v. United States, 145 F.3d 1249, 1250 (11th

Cir. 1998) (per curiam); McCoy v. United States, 266 F.3d 1245, 1248 n.2 (11th

Cir. 2001).

       Here, we address only the issue specified in the COA from the district court:

whether Paucar may challenge the mandatory 1995 Sentencing Guidelines for

unconstitutional vagueness. In United States v. Matchett, we held that the

vagueness doctrine does not apply to the advisory Sentencing Guidelines. 802

F.3d 1185, 1194–96 (11th Cir. 2015). In In re Griffin, which concerned an

application to file a second or successive § 2255 motion, we extended the holding


1
  The residual clause language in § 4B1.2(1) of the 1995 Sentencing Guidelines was materially
identical to 18 U.S.C.A. § 924(e)’s residual clause, which the Supreme Court held to be
unconstitutionally vague in Johnson.
                                               3
                Case: 17-12783        Date Filed: 01/04/2019      Page: 4 of 4


in Matchett to the mandatory guidelines, concluding that the Guidelines—whether

mandatory or advisory—cannot be unconstitutionally vague because they do not

establish the illegality of any conduct and are designed to assist and limit the

discretion of the sentencing judge. 823 F.3d 1350, 1351, 1354–56 (11th Cir.

2016).

       In Beckles v. United States, the Supreme Court held that the advisory

guidelines are not subject to a vagueness challenge under the Due Process Clause.

137 S. Ct. 886, 895–96 (2017). Beckles did not address whether the mandatory

guidelines were subject to a vagueness challenge. See id.

       Under the prior precedent rule, we are bound by our prior decisions unless

and until they are overruled by the Supreme Court or by the Eleventh Circuit en

banc. United States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003). This rule

applies equally to prior published orders in the context of applications to file

second or successive § 2255 motions. United States v. St. Hubert, 883 F.3d 1319,

1329 (11th Cir. 2018). 2 Griffin thus controls here, foreclosing Paucar’s vagueness

challenge to the 1995 Sentencing Guidelines.

       AFFIRMED.




2
 Unless the Eleventh Circuit reconsiders its decision in St. Hubert, we must follow the current
decision as binding precedent.
                                                4